             Case 1:20-cv-02019 Document 1 Filed 07/23/20 Page 1 of 28




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                    )
 UNITED STATES OF AMERICA,                          )
 U.S. Attorney’s Office                             )
 555 Fourth Street, NW                              )
 Washington, DC 20530,                              )
                                                    )
                  Plaintiff,                        )
                                                    )
        v.                                          )
                                                    )
 $1,827,242.65 OF FUNDS ASSOCIATED                  )
 WITH COMPANY 1,                                    )       Civil Action No. 20-cv-2019
                                                    )
 $88,731.00 OF FUNDS ASSOCIATED                     )
 WITH COMPANY 2,                                    )
                                                    )
      -- and --                                     )
                                                    )
 $456,820.00 ASSOCIATED WITH                        )
 “COMPANY 3”                                        )
                                                    )
                  Defendants In Rem.                )
                                                    )

  VERIFIED COMPLAINT FOR FORFEITURE IN REM AND CIVIL COMPLAINT

       COMES NOW, Plaintiff, the United States of America, by and through the United States

Attorney for the District of Columbia, and brings this verified complaint for forfeiture in a civil

action in rem against $1,827,242.65 associated with “Company 1” (“Defendant Funds 1”),

$88,731.00 associated with “Company 2” (“Defendant Funds 2”), and $456,820.00 associated with

“Company 3” (“Defendant Funds 3”) (collectively the “Defendant Funds”), and alleges as follows:




                                                1
             Case 1:20-cv-02019 Document 1 Filed 07/23/20 Page 2 of 28




                          NATURE OF ACTION AND THE PARTIES

       1.        This action arises out of an investigation by the Federal Bureau of Investigation

(“FBI”) of a scheme by North Korean banks sanctioned by the U.S. Department of the Treasury to

launder U.S. dollars through the United States on behalf of sanctioned entities in the Democratic

People’s Republic of Korea (“DPRK” or “North Korea”).

        2.       As described in detail below, sanctioned North Korean state-run banks have used a

host of front companies in order to access the U.S. financial system and evade the U.S. sanctions

imposed on these banks and their sanctioned affiliates.

        3.       Additionally, companies that contract with North Korean entities, or make

arrangements to receive funds from sanctioned state-run banks, frequently set up their own front

companies to receive funds related to North Korean contracts.

        4.       This action relates to U.S. dollar transfers involved in Company 1’s, Company 2’s,

and Company 3’s scheme with North Korean financial facilitators. These wires were frozen by

U.S. correspondent banks while transiting through the U.S. financial system:

   Transaction     Date          Originator           Beneficiary         Amount
  1                5/26/2017     Company 1            Counterparty 1     $99,936.25
                   5/30/2017
  2                              Company 1            Counterparty 1     $149,936.63
                   6/1/2017
  3                              Company 1            Counterparty 1     $99,936.74
                   6/1/2017
  4                              Company 1            Counterparty 1     $78,278.74
                   6/2/2017
  5                              Counterparty 2       Company 1          $84,862.63
                   6/2/2017
  6                              Company 1            Counterparty 3     $499,692.00
                   6/2/2017
  7                              Company 1            Counterparty 4     $99,286.00
                   6/2/2017
  8                              Company 1            Counterparty 5     $89,352.17
                   6/2/2017
  9                              Counterparty 3       Company 1          $99,932.00

                                                  2
            Case 1:20-cv-02019 Document 1 Filed 07/23/20 Page 3 of 28




                  6/5/2017
 10                             Company 1           Counterparty 6      $79,416.06
                  6/5/2017
 11                             Company 1           Counterparty 7      $89,936.06
                  6/5/2017
 12                             Company 1           Counterparty 8      $89,351.06
                  6/6/2017
 13                             Company 1           Counterparty 9      $36,007.82
                  6/6/2017
 14                             Company 1           Counterparty 10     $134,935.82
                  6/6/2017
 15                             Company 1           Counterparty 11     $49,935.82
                  6/6/2017
 16                             Company 1           Counterparty 12     $46,446.82

                                                                Total $1,827,242.65
 17               2/7/2018      Counterparty 13     Company 2           $51,201.00
 18               2/20/2018     Company 2           Counterparty 14     $36,530.00
                  4/16/2018
 19                             Counterparty 15     Company 2           $1,000.00
                                                              Total 88,731.00
 20               6/5/2017      Company 3           Company 4       $456,820.00

       5.      These transfers were in violation of the International Emergency Economic Powers

Act (“IEEPA”), codified at 50 U.S.C. § 1701, et seq., the conspiracy statute, codified at 18 U.S.C.

§ 371, and the federal money laundering statute, codified at 18 U.S.C. § 1956(a)(2)(A), (h).

       6.      The Defendant Funds are subject to forfeiture pursuant to: 18 U.S.C.

§§ 981(a)(1)(C), 18 U.S.C. § 981(a)(1)(I), and 18 U.S.C. § 981(a)(1)(A).

                                JURISDICTION AND VENUE

       7.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331, 1345

and 1355.

       8.      Venue is proper pursuant to 28 U.S.C. §§ 1355(b)(1)(A) and 1391(b)(2) because

the acts and omissions giving rise to the forfeiture took place in the District of Columbia. The

Defendant Funds are currently held in a government-controlled bank account in the United States,


                                                3
             Case 1:20-cv-02019 Document 1 Filed 07/23/20 Page 4 of 28




pursuant to a previously executed seizure warrant. These funds were seized from correspondent

banks in New York, which banks froze the transactions as they transited through the United States.

The Defendant Entities and co-conspirators failed to seek or obtain licenses from the Department

of the Treasury’s (“Treasury’s”) Office of Foreign Asset Control (“OFAC”), which is located in

Washington, D.C., to conduct transactions through the United States for which licenses were

required under United States law.

                                 STATUTORY FRAMEWORK

I.      IEEPA

       9.       IEEPA, enacted in 1977, authorizes the President to impose economic sanctions in

response to an unusual or extraordinary threat, which has its source in whole or substantial part

outside the United States, to the national security, foreign policy, or economy of the United States

when the President declares a national emergency with respect to that threat.

       10.      The Department of the Treasury enforces and administers economic sanctions to

accomplish U.S. foreign policy and national security goals. In particular, the Department of the

Treasury publishes a publicly available list of individuals and entities (“Specially Designated

Nationals and Blocked Persons” or “SDNs”) targeted by U.S. economic sanctions. SDNs’ property

and interests in property, subject to U.S. jurisdiction or in the possession and control of U.S.

persons, are blocked when they are placed on the SDN list. U.S. persons, including U.S. financial

institutions, are generally prohibited from dealing with SDNs and their property and interests in

property.

       11.      Using the powers conferred by IEEPA, the President and the Executive Branch

have issued orders and regulations governing and prohibiting certain transactions with countries,

individuals, and entities suspected of proliferating Weapons of Mass Destruction (“WMD”). On

November 14, 1994, the President issued Executive Order 12,938, finding “that the proliferation of
                                                 4
                Case 1:20-cv-02019 Document 1 Filed 07/23/20 Page 5 of 28




nuclear, biological, and chemical weapons (‘weapons of mass destruction’) and of the means of

delivering such weapons, constitutes an unusual and extraordinary threat to the national security,

foreign policy, and economy of the United States, and [declaring] a national emergency to deal with

that threat.”

        12.       On June 27, 2008, the President declared in Executive Order 13,466 (“Continuing

Certain Restrictions With Respect to North Korea and North Korean Nationals”) that “the existence

and risk of the proliferation of weapons-usable fissile material on the Korean Peninsula constituted

an unusual and extraordinary threat to the national security and foreign policy of the United States,”

and thereby declared a “national emergency.” The Executive Order further authorized the United

States Secretary of the Treasury, in consultation with the Secretary of State, “to take such actions,

including the promulgation of rules and regulations, and to employ all powers granted to the

President by IEEPA as may be necessary to carry out the purposes of this order.”

        13.      On March 15, 2016, the President, to take additional steps with respect to the

previously described national emergency, issued Executive Order 13,722 to address the

Government of North Korea’s continuing pursuit of its nuclear and missile programs. Pursuant to

that authority, on March 16, 2016, the Secretary of the Treasury promulgated the “North Korea

Sanctions Regulations.” See 31 C.F.R. § 510.101 et seq. Executive Order 13,722 and the North

Korea Sanctions Regulations prohibit the export of financial services from the United States or by

any U.S. person to North Korea, unless exempt or authorized by OFAC.

        14.      Foreign financial institutions maintain U.S. dollar bank accounts at banks in the

United States (“Correspondent Banks”). Correspondent bank accounts are broadly defined to

include any account established at a Correspondent Bank for a foreign financial institution wherein

the Correspondent Bank receives deposits from, or make payments or disbursements on behalf of,



                                                  5
                Case 1:20-cv-02019 Document 1 Filed 07/23/20 Page 6 of 28




the foreign financial institution, or handles other financial transactions, such as currency

conversions, related to such foreign financial institution. See 31 C.F.R. § 1010.605. Correspondent

Banks serve to support international wire transfers for foreign customers in a currency that the

foreign customer’s overseas financial institution normally does not hold on reserve, such as U.S.

dollars and to conduct currency conversions to/from U.S. dollars. It is through these accounts that

the funds used in U.S. dollar transactions clear and/or are converted into other currencies.

        15.      SDNs are, among other things, prohibited from accessing Correspondent Banks in

the United States through foreign financial institutions, either directly or indirectly.

        16.      The North Korea Sanctions Regulations further prohibited the export of financial

services to North Korea, to include Correspondent Banking activities, by any U.S. person or any

person within the United States. The North Korea Sanctions Regulations also prohibited activities

that evaded or avoided, or had the purpose of evading or avoiding, any prohibition set forth in

these regulations.

        17.      OFAC has designated numerous North Korean banks. In particular, in March 2013,

OFAC designated North Korea’s Foreign Trade Bank (“FTB”).

 II.      BANK SECRECY ACT CRIMINALIZES CORRESPONDENT BANKING WITH
          NORTH KOREAN FINANCIAL INSTITUTIONS

          18.    According to the Treasury Department, the global financial system, trade flows,

 and economic development rely on correspondent banking relationships. To protect this system

 from abuse, U.S. financial institutions must comply with national anti-money laundering

 requirements set forth in the Bank Secrecy Act as well as sanctions programs administered by

 OFAC. The Financial Crimes Enforcement Network (“FinCEN”) is responsible for administering

 the Bank Secrecy Act in furtherance of its mission to safeguard the U.S. financial system from

 illicit use.

                                                   6
             Case 1:20-cv-02019 Document 1 Filed 07/23/20 Page 7 of 28




       19.     The Bank Secrecy Act requires U.S. financial institutions to take anti-money

laundering measures when dealing with foreign financial institutions engaged in correspondent

banking of U.S. dollar transactions.

       20.     The Bank Secrecy Act broadly defines foreign financial institutions to include

dealers of foreign exchange and money transmitters in a manner not merely incidental to their

business. See 31 C.F.R. § 1010.605(f).

       21.     Section 311 of the USA PATRIOT Act, codified at 31 U.S.C. § 5318A as part of

the Bank Secrecy Act, gives FinCEN a range of options, called special measures, that can be

adapted to target specific money laundering and terrorist financing concerns. A Section 311

finding and the related special measure are implemented through various orders and regulations

incorporated into 31 C.F.R. Chapter X. One such special measure imposed under Section 311

protects the integrity of the U.S. financial system by prohibiting financial institutions from causing

U.S. financial institutions to engage in any type of financial transaction with any entity within the

jurisdiction deemed an area of money laundering concern.

       22.     On June 1, 2016, FinCEN issued a Notice of Finding for a Section 311 designation

of North Korea. Specifically, FinCEN’s finding deemed the entire North Korean financial sector

as a jurisdiction of primary money laundering concern. See Federal Register, Vol. 81, No. 107

(June 3, 2016).

       23.     In November 2016, FinCEN published a final rule implementing the most severe

special measure against the entire North Korean financial sector. See Federal Register, Vol. 81,

No. 217 (Nov. 9, 2016); 31 C.F.R. § 1010.659. The special measure bars U.S. financial institutions

from maintaining a correspondent account for any North Korean financial institution or any party

acting on its behalf. A second special measure requires covered financial institutions to exercise



                                                  7
              Case 1:20-cv-02019 Document 1 Filed 07/23/20 Page 8 of 28




“enhanced due diligence” and to take reasonable steps not to process a transaction for the

correspondent account of a foreign bank in the United States if such a transaction involves a North

Korean financial institution. Because of the finding that the entire North Korea financial sector

was a primary money laundering concern, FinCEN cut all North Korean financial institutions --

and entities acting on their behalf -- off from any trade in U.S. dollar transactions via correspondent

banking. The Chairman of the House Foreign Affairs Committee stated that the Section 311

designation “impacts all financial institutions, anywhere, who now have a choice to make between

doing business with North Korea and being cut off from financial transactions with the United

States and the international financial system.”

        24.    A violation of the Section 311(b) special measure, codified at 31 U.S.C.

§ 5318A(b), or of the regulations published at 31 C.F.R. § 1010.659, is punishable criminally

pursuant to 31 U.S.C. § 5322.

III.    MONEY LAUNDERING VIOLATIONS

        25.    18 U.S.C. § 1956(h) criminalizes a conspiracy to violate § 1956.

        26.    18 U.S.C. § 1956(a)(2)(A) (the international promotional money laundering statute)

criminalizes transporting, transmitting, and transferring, and attempting to transport, transmit, and

transfer a monetary instrument or funds, inter alia, to a place in the United States from or through

a place outside the United States with the intent to promote the carrying on of specified unlawful

activity.

        27.    Pursuant to 18 U.S.C. § 1956(c)(7)(A), the term “specified unlawful activity,”

includes violations of 18 U.S.C. § 1344 (relating to bank fraud).

               a.      As noted above, U.S. financial institutions are barred, pursuant to the

        section 311(b)(5) special measure, from engaging in financial transactions with North

        Korean financial institutions. As the FinCEN finding noted, North Korea makes “extensive
                                                  8
             Case 1:20-cv-02019 Document 1 Filed 07/23/20 Page 9 of 28




       use of deceptive financial practices, including the use of shell and front companies to

       obfuscate the true originator, beneficiary, and purpose behind its transactions,” in part “to

       evade international sanctions.” See 81 Fed. Reg. 78,716, 78,718. North Korean entities

       have attempted to circumvent the section 311(b)(5) ban by using foreign front companies

       to engage in financial transactions on their behalf. These financial transactions would

       violate U.S. law if the parties openly acknowledged the involvement of the North Korean

       entities.    Instead, the true North Korean counterparties to these transactions remain

       concealed in order to allow the U.S. dollar transactions to be processed.

               b.       This scheme, and these types of transactions, constitute bank fraud because

       the false transactions occur via wire, and are done in part to deceive and defraud U.S.

       financial institutions, which are barred from conducting such transactions, and could face

       civil and criminal penalties for processing such transactions.

               c.       But for this scheme to defraud U.S. correspondent banks, North Korean

       foreign financial institutions would not be able to engage in U.S. dollar transactions.

       28.     Pursuant to 18 U.S.C. § 1956(c)(7)(D), the term “specified unlawful activity,”

includes violations of IEEPA (including violations of any license, order, regulation, or prohibition

issued under IEEPA).

               a.       One of the primary means U.S. financial institutions use to comply with

       national anti-money laundering procedures is through regular consultation of OFAC’s

       SDN list. The SDN list contains a number of persons (individuals and entities) designated

       under OFAC’s Non-Proliferation Sanctions and North Korea Sanctions programs,

       including North Korean weapons trading firms, North Korean Government officials, North




                                                 9
    Case 1:20-cv-02019 Document 1 Filed 07/23/20 Page 10 of 28




Korean financial institutions, and nationals of other foreign countries supporting North

Korea’s weapons of mass destruction programs.

       b.      Criminals are often aware of the SDN list and that U.S. financial institutions

are obligated to conduct due diligence of their clients, in an attempt to prevent sanctioned

parties from accessing the U.S. financial system. As a result, criminals often employ front

companies to engage in laundered transactions on their behalf, in order to prevent banks

from learning that the sanctioned entity is a party to the transaction.

       c.      North Korean financial facilitators in particular are aware of U.S. sanctions

and of U.S. financial institutions’ corresponding due diligence obligations. In turn, these

North Korean entities have a documented practice of using front companies to avoid the

imposition of designations and the blocking of property, which may occur pursuant to

IEEPA. These opaque U.S. dollar transactions by front companies promote IEEPA

violations, by preventing the imposition of sanctions and the blocking of property. That

is, if the transactions were not conducted in a fashion to conceal the involvement of the

North Korean entities, the transactions would meet the criteria for an enforcement action.

But, because the parties conceal their laundering of funds, such enforcement actions are

impeded.    Financial transactions by North Korean financial facilitators facilitate a

conspiracy to circumvent the sanctions.

       d.      In its 2018 annual report, the Panel of Experts established by the U.N.

Security Council to investigate compliance with sanctions against North Korea (“Panel of

Experts”) noted:

       Once the Democratic People’s Republic of Korea can register a front
       company without overt links to the country through the assistance
       of foreign nationals, it becomes significantly easier for its firms to
       pass rudimentary due diligence checks by financial institutions and

                                          10
             Case 1:20-cv-02019 Document 1 Filed 07/23/20 Page 11 of 28




                open and maintain accounts. An investigation into a Singaporean
                company with ownership ties to financial institutions of the
                Democratic People’s Republic of Korea revealed the use of overseas
                representatives and front companies, especially those established in
                Hong Kong, to ensure that transactions were conducted in a manner
                that would not reveal any overt connection to a designated entity or
                interest of the Democratic People’s Republic of Korea.

2018 Report of the Panel of Experts, at 171.

IV.    FACTUAL ALLEGATIONS

             A. THE NORTH KOREAN FINANCIAL SECTOR LAUNDERS FUNDS FOR
                SANCTIONED ENTITIES

                 i. Background

       29.      The focus of this action is the money laundering activities of sanctioned state-run

North Korean banks and co-conspirator unsanctioned companies located outside of North Korea

that act as financial institutions by transacting in U.S. dollars on behalf of the North Korean banks

(“North Korean financial facilitators”). The money laundering conspiracy benefits entities in

North Korea for the purpose of advancing procurement and financial activity for the government

of North Korea in contravention of U.S. and United Nations prohibitions on such activity.

       30.      For example, on March 2, 2016, the United Nations Security Council unanimously

approved resolution 2270. Paragraph 33 of that resolution requires U.N. member states to prohibit

financial institutions from establishing or maintaining correspondent relationships with North

Korean banks.

       31.      The United States House of Representatives’ Foreign Affairs Committee released

a report that concluded that North Korea remains dependent on its access to the international

financial system, which in turn reflects a dependency on the U.S. dollar. See House Rept. 114–

392, at 18 (January 11, 2016). This is because “[t]he vast majority of international transactions

are denominated in dollars, the world’s reserve currency.” Id. North Korea continues to transact


                                                 11
             Case 1:20-cv-02019 Document 1 Filed 07/23/20 Page 12 of 28




in U.S. dollars for many of its international and domestic business transactions, by hiding “its

dollar transactions within the dollar-based financial system using false names, shell companies,

and other deceptive practices.” Id.

                ii. North Korean Financial Institutions Continue to Launder U.S. Dollars

       32.     The North Korean financial sector is comprised of state-controlled financial

institutions that use “front companies to conduct international financial transactions that support

the proliferation of WMD and the development of ballistic missiles in violation of international

and U.S. sanctions,” and are subject to “little or no bank supervision or anti-money laundering or

combating the financing of terrorism [] controls.” 81 Fed. Reg. at 78,715.

       33.     FinCEN’s Section 311 action included a finding that North Korean financial

institutions continued to access the U.S. financial system, in violation of the U.S. sanctions. The

finding further stated that millions of U.S. dollars’ worth of illicit transactions were flowing

through U.S. correspondent accounts in spite of the sanctions because of the coordinated use of

money laundering techniques to conceal North Korea’s involvement and the processing of the

payments by North Korean financial institutions. Specifically, FinCEN found that:

               North Korea continues to advance its nuclear and ballistic missile
               programs in violation of international treaties, international censure
               and sanctions measures, and U.S. law. North Korea does this using
               an extensive overseas network of front companies, shell companies,
               joint ventures, and opaque business relationships. North Korea
               conducts almost no banking in true name in the formal financial
               system given that many of its outward facing agencies and financial
               institutions have been sanctioned by the United States, the United
               Nations, or both.

               While none of North Korea’s financial institutions maintain
               correspondent accounts with U.S. financial institutions, North
               Korea does have access to the U.S. financial system through a
               system of front companies, business arrangements, and
               representatives that obfuscate the true originator, beneficiary, and
               purpose of transactions. We assess that these deceptive practices


                                                12
              Case 1:20-cv-02019 Document 1 Filed 07/23/20 Page 13 of 28




                have allowed millions of U.S. dollars of [North Korean] illicit
                activity to flow through U.S. correspondent accounts.

                Moreover, although U.S. and international sanctions have served to
                significantly isolate North Korean banks from the international
                financial system, the North Korean government continues to access
                the international financial system to support its [weapons of mass
                destruction] and conventional weapons programs. This is made
                possible through its use of aliases, agents, foreign individuals in
                multiple jurisdictions, and a long-standing network of front
                companies and North Korean embassy personnel which support
                illicit activities through banking, bulk cash, and trade. Front
                company transactions originating in foreign-based banks have been
                processed through correspondent bank accounts in the United States
                and Europe.

81 Fed. Reg. at 35,442 (emphasis added).

        34.     The Panel of Experts noted the central role of North Korean banks in allowing

North Korean entities to continue to access the U.S. financial system illegally. Specifically, the

report states that:

                [T]he Democratic People’s Republic of Korea has continued to
                access the international financial system to support its activities.
                Financial networks of the Democratic People’s Republic of Korea
                have adapted to these sanctions, using evasive methods to maintain
                access to formal banking channels and bulk cash transfers to
                facilitate prohibited activities. . . .

                The Panel has identified multiple ways in which the financial
                institutions and networks of the Democratic People’s Republic of
                Korea access the international banking system to engage in
                activities in violation and/or evasion of the provisions of the
                resolutions:

                  •    Banks of the Democratic People’s Republic of Korea,
                       including designated banks, hold correspondent or payable-
                       through accounts with foreign banks

                  •    Banks of the Democratic People’s Republic of Korea form
                       joint ventures with foreign companies

                  •    Foreign companies establish banks inside the Democratic
                       People’s Republic of Korea

                                                13
               Case 1:20-cv-02019 Document 1 Filed 07/23/20 Page 14 of 28




                   •    Banks of the Democratic People’s Republic of Korea,
                        including designated banks, maintain representative offices
                        abroad.

2017 Report of the Panel of Experts, at 79-80 (emphasis added).

        35.      The front companies that launder funds on behalf of sanctioned North Korean banks

are supporting sanctioned North Korean end users, including North Korean military and North

Korean weapons programs. In the 2013 designation of North Korea’s Foreign Trade Bank

(“FTB”), the Treasury Department noted that the North Korean bank was “a key financial node in

North         Korea’s     WMD          apparatus.”        https://www.treasury.gov/press-center/press-

releases/Pages/jl1876 .aspx. On June 1, 2016, the Treasury Department again noted that “North

Korea uses state-controlled financial institutions and front companies to conduct international

financial transactions that support the proliferation and development of [weapons of mass

destruction]      and      ballistic    missiles.”        https://www.treasury.gov/press-center/press-

releases/Pages/jl0471.aspx (emphasis added).

                 iii. FTB is a Primary Vehicle in North Korea’s Illicit Money Laundering
                      Network

        36.      U.N. and OFAC sanctions designation publications reveal that FTB is responsible

for handling foreign currency transactions for North Korea’s government ministries and their

subordinate trading companies. Reforms undertaken in the early and mid-2000s codified FTB’s

role and relevance in North Korea’s banking industry. In approximately 2000, FTB developed

and instituted an inter-bank clearing system in North Korea. After the institution of this system,

North Korean banks were generally required to maintain currency-clearing accounts at FTB.

These accounts are used to clear transactions among North Korea’s commercial banks. This

reform, in effect, channeled transactions from North Korea’s arms exports and luxury goods

imports through FTB.
                                                     14
               Case 1:20-cv-02019 Document 1 Filed 07/23/20 Page 15 of 28




        37.      FTB continues to act as the umbrella bank for foreign currency transactions in

North Korea. In fact, FTB sets the official exchange rate for North Korean currency to foreign

currency.

        38.      In a May 2020 indictment, the government alleged that FTB has laundered over

$2.5 billion through the United States as part of an ongoing money laundering and sanction evasion

scheme. The indictment further alleges that FTB established covert branches overseas to execute

this illegal scheme.

                 iv. North Korean Entities Continue to Launder U.S. Dollars Via
                     Front Companies

        39.      Designated North Korean companies continue to transact in U.S. dollars via front

companies. The Panel of Experts noted that transactions originating in foreign banks have been

processed through correspondent accounts in the United States via front companies, which are

“often registered by non-nationals, who also use indirect payment methods and circuitous

transactions dissociated from the movement of goods or services to conceal their activity.” 2016

Report of the Panel of Experts, at 62. North Korean front companies are instructed to strip all

information tying their U.S. dollar transactions to North Korea, in order to prevent the Treasury

Department from blocking the transactions. Id. at 66.

        40.      This use of front companies was highlighted by the Panel of Experts. The report

stated that:

                 The financial sanctions notwithstanding, the Democratic People’s
                 Republic of Korea continues to gain access to and exploit the global
                 international financial system (including banking and insurance)
                 through reliance on aliases, agents, foreign individuals in multiple
                 jurisdictions, and a long-standing network of front companies and
                 embassy personnel, all of which support illicit activities through
                 banking, bulk cash and trade.

2016 Report of the Panel of Experts, at 62.


                                                 15
               Case 1:20-cv-02019 Document 1 Filed 07/23/20 Page 16 of 28




         41.     FinCEN noted that “one way that North Korean financial institutions and networks

access the international banking system is through trading companies, including designated

entities, that are linked to North Korea. These trading companies open bank accounts that perform

the same financial services as banks, such as maintaining funds on deposit and providing indirect

correspondent bank account services.” Proposal of Special Measure Against Bank of Dandong as

a Financial Institution of Primary Money Laundering Concern, 82 Fed. Reg. 31,537 (July 7,

2017).

         42.     North Korean financial facilitators frequently establish and maintain offshore U.S.

dollar accounts for the purposes of remitting wire transfers denominated in U.S. dollars on behalf

of sanctioned North Korean entities and their related front companies. See, e.g., 81 Fed. Reg. at

35,442 (“While none of North Korea’s financial institutions maintain correspondent accounts with

U.S. financial institutions, North Korea does have access to the U.S. financial system through a

system of front companies, business arrangements, and representatives that obfuscate the true

originator, beneficiary, and purpose of transactions. We assess that these deceptive practices have

allowed millions of U.S. dollars of North Korean illicit activity to flow through U.S. correspondent

accounts.”). These U.S. dollar wire transfers originate from financial institutions located outside

the United States, which clear them through the United States using established correspondent

banking relationships with financial institutions in the United States.

         43.     Once the wire transfers are cleared through the U.S. financial system, payments are

transmitted to offshore U.S. dollar accounts maintained by front companies on behalf of the foreign

financial institutions and the North Korean entities and/or parties from whom the North Korean

sanctioned entities are seeking goods.




                                                 16
             Case 1:20-cv-02019 Document 1 Filed 07/23/20 Page 17 of 28




             B. TARGET FOREIGN FINANCIAL FACILITATORS

       44.         The scheme to launder funds is as follows: (1) foreign customers receiving North

Korean services and North Korean customers receiving services from foreign companies make or

receive payments in U.S. dollars; (2) designated North Korean banks work with covert overseas

foreign branch representatives to establish front companies which can process U.S. dollar

payments; and (3) individuals including commodity brokers, front company owners, and/or

unauthorized money remitters make arrangements for the North Korean front companies to be paid

in U.S. dollars.

       45.         These activities are consistent with FinCEN’s finding that North Korean banks rely

on trading companies to open bank accounts that perform the same financial services as banks. See

Proposal of Special Measure Against Bank of Dandong as a Financial Institution of Primary Money

Laundering Concern, 82 Fed. Reg. 31,537 (July 7, 2017).

       46.         The following transactions were emblematic of transactions conducted by or for

front companies using correspondent bank accounts at U.S. financial institutions to conduct dollar-

denominated transactions on behalf of sanctioned entities associated with North Korea. They

involve Company 1 and Company 2, which succeeded Company 1 in making prohibited

transactions after Company 1’s funds were seized.

                    i. Company 1 Laundered Funds for North Korea with Known North
                       Korean Financial Facilitators

                              1. FTB Vladivostok

       47.         On August 22, 2017, OFAC designated Velmur Management Pte. Ltd. (“Velmur”)

under E.O. 13,722 for operating in the energy industry in the North Korean economy, by importing

gasoil to North Korea.




                                                   17
              Case 1:20-cv-02019 Document 1 Filed 07/23/20 Page 18 of 28




        48.     As pled in the related FTB indictment, 1:20-cr-32 (RC), Velmur was a front

company established by the covert branch representatives of FTB Vladivostok.

        49.     Company 1 sent a wire of approximately $410,000.00 to Velmur on April 25, 2017

as part of this scheme.

                           2. Apex Choice

       50.      The government previously filed a forfeiture complaint, 18-cv-2746 (RC), alleging

Apex Choice (“Apex”) of laundering funds for FTB.

       51.      On May 23, 2017, Apex sent one wire for approximately $214,983.00 to

Company 1.

       52.      On May 31, 2017, a company related to Apex sent a wire for approximately

$99,983.00 to Company 1.

                           3. FTB Thailand

       53.      On or about December 2, 2016, OFAC sanctioned Korea Rungrado General

Trading Corporation (“Korea Rungrado”) for having engaged in, facilitated, or been responsible for

the exportation of workers from North Korea, including exportation to generate revenue for the

sanctioned Government of North Korea.

       54.      Cooperating Company A entered into multiple contracts for products with Korea

Rungrado, for which payments were laundered via FTB Thailand front companies.

       55.      According to information provided by Cooperating Company A, the commodities

associated with these contracts were shipped to Dalian, China; however, the ultimate counterparties

to the transactions were North Korean trade companies.

       56.      In 2017, Company 1 sent a wire for approximately $150,000.00 to Cooperating

Company A as part of this scheme.



                                                18
             Case 1:20-cv-02019 Document 1 Filed 07/23/20 Page 19 of 28




                           4. FTB Shenyang

       57.       On May 31, 2017 and June 1, 2017, a FTB Shenyang front company sent two wires

totaling $599,619.00 to Company 1.

                           5. FTB Kuwait

       58.       On June 7, 2017, Company 1 sent a wire of approximately $134,935.82 to a Kuwaiti

state fund for economic development. This payment was directed by the North Korean nationals

operating the covert FTB Kuwait branch.

                           6. Sunico

       59.       On August 17, 2017, the government of Australia designated Sunico for assisting

in the evasion and/or violation of sanctions. The designation noted that Sunico acted as a, “North

Korean associated company that has facilitated proliferation-related activity.”

       60.       Company 1 sent five payments to Sunico totaling $319,720.74 between April 3,

2017 and June 5, 2017.

                           7. First Credit Bank

       61.       The investigation revealed that Company 1 received three wires totaling

$334,599.54 from a front company for North Korea’s First Credit Bank. On September 6, 2017,

OFAC designated North Korea’s First Credit Bank. In May 2020, Jin Yonghuan was charged with

sanctions and money laundering violations as part of his related activities to launder funds between

North Korea’s First Credit Bank and FTB.

                           8. Summary

       62.       The above-identified illicit payments involving Company 1 total at least

$2,263,840.47.

       63.       Defendant Funds 1 are comprised of 12 subsequent transactions that Correspondent

Banks in New York froze as they transited through the U.S. financial system. These 16 transactions

                                                 19
             Case 1:20-cv-02019 Document 1 Filed 07/23/20 Page 20 of 28




with 12 counterparties, totaling $1,827,242.65, represent illicit funds that the government seized as

part of this scheme. The 12 counterparties to these transactions included many of the above-

identified entities, such as Sunico and FTB Kuwait, as well as other FTB front companies.

                 ii. Company 2, a Front Company for Company 1, Laundered Funds for
                     North Korea with Known North Korean Financial Facilitators

                           1. Receipt of Funds from Company 1

       64.      Company 2 was incorporated in Singapore approximately two months after

Company 1’s last U.S. dollar payment was seized by the government.

       65.      In August 2017, a Czech bank transferred approximately $246,244.12 via two

transactions to Company 2’s bank account in Singapore. The wire reference for both transfers

indicated that the transfer was for the closed balance of the Company 1 bank account.

       66.      Company 2 acted as a front company for Company 1, because Company 1 could

no longer make U.S.-dollar denominated wire payment.

                           2. FTB Thailand

       67.      On August 29, 2017, Company 2 received a wire for $33,000 from Kisgum Co.

Ltd. (“Kisgum”). On September 11, 2017, Company 2 then sent a wire for $33,000.00 to Kisgum.

       68.      As alleged in a May 2020 indictment, Kisgum was a front company established by

FTB Thailand.

       69.      This practice of sending funds in a circular manner is consistent with the money

laundering practice known as layering. Criminals “layer” funds by moving them through multiple

bank accounts to conceal the source, nature, and origin of the funds.




                                                 20
             Case 1:20-cv-02019 Document 1 Filed 07/23/20 Page 21 of 28




                           3. Apex Choice

       70.      On September 5, 2017, a company related to Apex Choice wired $400,000.00 to

Company 2.     As noted above, on May 31, 2017, this same company wired approximately

$99,983.00 to Company 1.

                           4. Summary

       71.      The above-identified illicit payments involving Company 2 total at least

$466,000.00.

       72.      Defendant Funds 2 are comprised of 3 subsequent transactions that Correspondent

Banks in New York froze as they transited through the U.S. financial system. These 3 transactions

with 3 counterparties, totaling 88,731.00, represent illicit funds that the government seized as part

of this scheme. The 3 counterparties to these transactions were part of FTB’s money launder and

sanction evasion scheme

                iii. Reconnaissance General Bureau Association with Company 1 and
                     Company 2

       73.      According to OFAC, the Reconnaissance General Bureau (“RGB”) is North

Korea’s primary intelligence organization and is involved, inter alia, in a range of activities to

include conventional arms trade proscribed by numerous United Nations Security Council

Resolutions. RGB was designated on January 2, 2017 pursuant to E.O 13687 and was previously

listed in the annex to E.O. 13551 on August 30, 2010. RGB is responsible for collecting strategic,

operational, and tactical intelligence for the Ministry of the People’s Armed Forces. Many of North

Korea’s major cyber operations run through RGB.

       74.      A confidential reliable source (CS-1) revealed that Company 1 and Company 2

operated at the direction and guidance of an RGB officer.




                                                 21
              Case 1:20-cv-02019 Document 1 Filed 07/23/20 Page 22 of 28




        75.     CS-1 further revealed this RGB officer exchanged invoices / contracts and made

related payment requests to Company 1 and Company 2. CS-1 provided a spreadsheet tracking

these payments and the documents supporting such payments. According to the spreadsheet, the

RGB officer was tracking millions of dollars of payments, including to a major Chinese oil

company, Sunico, and a FTB Kuwait customer.

        76.     The RGB officer collected these documents to synchronize payments by Company

1 and Company 2 to the corresponding invoices. Tracking payments is a common problem for

North Korean money launderers and their customers, because payments come from disassociated

third parties, as opposed to the true customer.

        77.     The RGB officer informed Company 1 and Company 2 that he would create

fabricated records, which would facilitate their business dealings. Such practice is commonly done

to deceive banks that may ask for supporting documentation for an international U.S.-dollar wire

transfer.

                iv. Company 3 Laundered Funds to Company 4, both of which previously
                    laundered funds for North Korea with Known North Korean Financial
                    Facilitators

                            1. FTB Thailand

        78.     As noted above, Cooperating Company A entered into multiple contracts for

products with Korea Rungrado, for which payments were laundered via FTB Thailand front

companies.

        79.     According to information provided by Cooperating Company A, the commodities

associated with these contracts were shipped to Dalian, China; however, the ultimate counterparties

to the transactions were North Korean trade companies.

        80.     In 2017, Company 3 sent a wire for approximately $575,000.00 to Cooperating

Company A for the benefit of FTB Thailand.

                                                  22
             Case 1:20-cv-02019 Document 1 Filed 07/23/20 Page 23 of 28




                           2. Chi Yupeng Network of Companies

       81.      Pursuant to Chief Judge Howell’s May 22, 2017 opinion, this Court found that

probable cause existed to show that:

                a.     Dandong Zhicheng Metallic Material Co., Ltd (“Dandong
                       Zhicheng”) (a/k/a Dandong Chengtai Trade Co. Ltd. (“Dandong
                       Chengtai”);

                b.     Rambo Resource Limited (“Rambo Resource”) (formerly Tin Yee
                       Resources Limited);

                c.     Tin Yee Resources Limited (“Tin Yee Resources”);

                d.     Ruizhi Resources Limited (“Ruizhi Resources”); and

                e.     Shun Mao Mining Co., Limited (“Shun Mao Mining”)

(emphasis added) (collectively “Chi Yupeng Network of Companies”) were part of a related

criminal network operated by Chi Yupeng, the majority owner of Dandong Zhicheng a/k/a

Dandong Chengtai, which had illegally transacted over $600 million. See United States v. All Wire

Transactions Involving Dandong Zhicheng Metallic Material Company, Ltd., No. 17-mj-217-

DAR-BAH, 2017 WL 3233062, at *1 (D.D.C. May 22, 2017. The Court further found that

probable cause existed that all funds transacted by the Chi Yupeng Network of Companies were

subject to seizure and forfeiture based on violations of the money laundering statute and IEEPA.

Id. at 5.

       82.      In August 2017, OFAC designated Dandong Zhicheng. The designation noted that

Dandong Zhicheng allegedly used the foreign exchange received from the end users of North

Korean coal to purchase other items for North Korea, including nuclear and missile components,

and that Chi Yupeng used a network of companies to engage in bulk purchases, wire transfers, and

other transactions on behalf of North Korean interests.




                                                23
              Case 1:20-cv-02019 Document 1 Filed 07/23/20 Page 24 of 28




       83.      Between October 2010 and September 2015, Company 4 received approximately

41 U.S.-dollar wire transfers totaling approximately $2,595,584.73 from the Chi Yupeng Network.

       84.      Between July and August 2014, Company 4 sent approximately six U.S.-dollar wire

transfers totaling approximately $762,138.00 to the Chi Yupeng Network.

                             3. Summary

       85.      The above-identified illicit payments involving Company 3 and Company 4 total

at least $3,932,722.73.

       86.      Defendant Funds 3 is comprised of 1 subsequent transaction between Company 3

and Company 4 that a Correspondent Bank in New York froze as it transited through the U.S.

financial system. This transaction, totaling $456,820.00, represent illicit funds that the government

seized as part of this scheme. The counterparties to this transactions were part of FTB’s money

launder and sanction evasion scheme

              C. SUMMARY OF FACTS GIVING RISE TO FORFEITURE

        87.     In sum, Company 1, Company 2, Company 3, and Company 4 have acted for the

benefit of sanctioned North Korean banks, including FTB, by laundering U.S. dollar payments.

        88.     These laundered payments went to known North Korean financial facilitators, who

used such funds to illegally procure items.

        89.     Law enforcement intercepted payments by Company 1, Company 2, Company 3,

and Company 4, which represent the Defendant Funds.

V.      COUNTS

                                  COUNT ONE -- FORFEITURE
                                    (18 U.S.C. § 981(a)(1)(C))

        90.     The United States incorporates by reference the allegations set forth in Paragraphs

1 to 80 as if fully set forth herein.


                                                 24
               Case 1:20-cv-02019 Document 1 Filed 07/23/20 Page 25 of 28




         91.     Company 1 and Company 2, and others, known and unknown, acted individually

 and conspired together to conduct the above identified illegal procurements and payments in

 violation of IEEPA, 50 U.S.C. § 1705, and the conspiracy statute, 18 U.S.C. § 371.

         92.     As such, Defendant Funds 1 and Defendant Funds 2 are subject to forfeiture,

 pursuant to 18 U.S.C. § 981(a)(1)(C), as property which constitutes or is derived from proceeds

 traceable to substantive violations of IEEPA and a conspiracy to violate IEEPA.

                                   COUNT TWO -- FORFEITURE
                                     (18 U.S.C. § 981(a)(1)(C))

        93.      The United States incorporates by reference the allegations set forth in Paragraphs

1 to 92 as if fully set forth herein.

         94.     Company 3 and Company 4, and others, known and unknown, acted individually

 and conspired together to conduct the above identified illegal procurements and payments in

 violation of IEEPA, 50 U.S.C. § 1705, and the conspiracy statute, 18 U.S.C. § 371.

         95.     As such, Defendant Funds 3 is subject to forfeiture, pursuant to 18 U.S.C.

 § 981(a)(1)(C), as property which constitutes or is derived from proceeds traceable to substantive

 violations of IEEPA and a conspiracy to violate IEEPA.

                                  COUNT THREE -- FORFEITURE
                                     (18 U.S.C. § 981(a)(1)(A))

         96.     The United States incorporates by reference the allegations set forth in Paragraphs

 1 to 92 above as if fully set forth herein.

         97.     Company 1 and Company 2 acted individually and together to transmit and transfer

 the Defendant Funds to a place inside the United States from or through a place outside the United

 States, with the intent to promote the carrying on of violations of the penalties section of IEEPA,

 and 18 U.S.C. § 1344 (relating to bank fraud), in violation of 18 U.S.C. § 1956(a)(2)(A)).



                                                 25
                Case 1:20-cv-02019 Document 1 Filed 07/23/20 Page 26 of 28




         98.      Company 1 and Company 2, and others, known and unknown, conspired together

 to commit a violation of 18 U.S.C. §§ 1956(a)(2)(A), in violation of 18 U.S.C. § 1956(h).

         99.      As such, Defendant Funds 1 and Defendant Funds 2 are subject to forfeiture to the

 United States, pursuant to 18 U.S.C. § 981(a)(1)(A), as property involved in transactions in

 violation of 18 U.S.C. § 1956(a)(2)(A) and (h), or as any property traceable to such property.

                                  COUNT FOUR -- FORFEITURE
                                    (18 U.S.C. § 981(a)(1)(A))

        100.      The United States incorporates by reference the allegations set forth in Paragraphs

1 to 92 above as if fully set forth herein.

         101.     Company 3 and Company 4 acted individually and together to transmit and transfer

 the Defendant Funds to a place inside the United States from or through a place outside the United

 States, with the intent to promote the carrying on of violations of the penalties section of IEEPA,

 and 18 U.S.C. § 1344 (relating to bank fraud), in violation of 18 U.S.C. § 1956(a)(2)(A)).

         102.     Company 3 and Company 4, and others, known and unknown, conspired together

 to commit a violation of 18 U.S.C. §§ 1956(a)(2)(A), in violation of 18 U.S.C. § 1956(h).

         103.     As such, Defendant Funds 3 is subject to forfeiture to the United States, pursuant

 to 18 U.S.C. § 981(a)(1)(A), as property involved in transactions in violation of 18 U.S.C.

 § 1956(a)(2)(A) and (h), or as any property traceable to such property.

 VI.     PRAYER FOR RELIEF

         WHEREFORE, the United States of America prays as follows:

         A.       that notice issue on the Defendant Funds as described above;

         B.       that due notice be given to all parties to appear and show cause why the forfeiture

                  should not be decreed;

         C.       that a warrant of arrest in rem issue according to law;


                                                   26
            Case 1:20-cv-02019 Document 1 Filed 07/23/20 Page 27 of 28




       D.     that judgment be entered declaring that the Defendant Funds be forfeited to the

              United States of America for disposition according to law; and

       E.     that the United States of America be granted such other relief as this Court may

              deem just and proper, together with the costs and disbursements of this action.

                                            Respectfully submitted,

                                            MICHAEL R. SHERWIN
                                            Acting United States Attorney
                                            N.Y. Bar No. 4444188

                                    By:     _______/s/__Zia M. Faruqui________________
                                            Zia M. Faruqui, D.C. Bar No. 494990
                                            Brian P. Hudak
                                            Assistant United States Attorneys
                                            555 Fourth Street, NW
                                            Washington, DC 20530; (202) 252-7566 (main line)


Dated: July 23, 2020                Attorneys for the United States of America




                                              27
            Case 1:20-cv-02019 Document 1 Filed 07/23/20 Page 28 of 28




                                       VERIFICATION

       I, Christopher Wong, a Special Agent with the Federal Bureau of Investigation, declare

under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing Verified Complaint for

Forfeiture In Rem is based upon reports and information known to me and/or furnished to me by

other law enforcement representatives and that everything represented herein is true and correct.


Executed on this 23rd day of July, 2020.



         /s/ Christopher Wong _
Christopher Wong
Special Agent
Federal Bureau of Investigation




       I, Thomas Tamsi, a Special Agent with the Homeland Security Investigations, declare

under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing Verified Complaint for

Forfeiture In Rem is based upon reports and information known to me and/or furnished to me by

other law enforcement representatives and that everything represented herein is true and correct.


Executed on this 23rd day of July, 2020.



         /s/ Thomas Tamsi _
Thomas Tamsi
Special Agent
Homeland Security Investigations




                                               28
                              Case 1:20-cv-02019 Document 1-1 Filed 07/23/20 Page 1 of 2
                                                                    &,9,/&29(56+((7
-6 5HY'& 
, D 3/$,17,))6                                                                     '()(1'$176
                                                                                      
United
      States of America                                                               $1,827,242.65
                                                                                                    OF FUNDS ASSOCIATED WITH COMPANY
c/o
   U.S. Attorney's Office                                                             1,
                                                                                        $88,731.00 OF FUNDS ASSOCIATED WITH COMPANY

555 Fourth Street, N.W.                                                                2,
                                                                                        $456,820.00 ASSOCIATED WITH “COMPANY 3”

Washington,

              D.C. 20530
    E COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF BBBBBBBBBBBBBBBBBBBBB                  COUNTY OF RESIDENCE OF FIRST LISTED DEFENDANT BBBBBBBBBBBBBBBBBBBBB
                     (;&(37,1863/$,17,))&$6(6                                                         ,1863/$,17,))&$6(621/< 
                                                                                              NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE TRACT OF LAND INVOLVED

    F ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER)                             ATTORNEYS (IF KNOWN)

Zia M. Faruqui (202) 252-7117
Assistant United States Attorney
555 4th Street, N.W.,
Washington, DC 20530
,,%$6,62)-85,6',&7,21                                               ,,,&,7,=(16+,32)35,1&,3$/3$57,(6(PLACE AN x IN ONE BOX FOR
      (PLACE AN x IN ONE BOX ONLY)                                      PLAINTIFF AND ONE BOX FOR DEFENDANT) )25',9(56,7<&$6(621/<
                                                                                                37)    ')7                            37)                                      ')7
o       1 U.S. Government        o   3 Federal Question                                                     
          Plaintiff                   (U.S. Government Not a Party)     Citizen of this State          o1 o1                Incorporated or Principal Place        o4 o4
                                                                                                                            of Business in This State
o       2 U.S. Government        o   4 Diversity                       Citizen of Another State       o2 o2                Incorporated and Principal             o5 o5
          Defendant                    (Indicate Citizenship of
                                                                                                                             Place of Business in This State
                                        Parties in item III)             Citizen or Subject of a
                                                                         Foreign Country
                                                                                                        o3 o3                Foreign Nation                         o6 o6
                                                                                                                                                                    

                                                   ,9&$6($66,*10(17$1'1$785(2)68,7
                 3ODFHDQ;LQRQHFDWHJRU\$1WKDWEHVWUHSUHVHQWV\RXU&DXVHRI$FWLRQDQGRQHLQDFRUUHVSRQGLQJ1DWXUHRI6XLW 
o       $Antitrust       o   %Personal Injury/                      o    &Administrative Agency                        o     'Temporary Restraining
                                 Malpractice                               Review                                            Order/Preliminary
                                                                                 
         $QWLUXVW                                                                                                                             Injunction
                                  $LUSODQH                                    0HGLFDUH$FW
                                                                                                                                            
                                  $LUSODQH3URGXFW/LDELOLW\             
                                                                                                                                      $Q\QDWXUHRIVXLWIURPDQ\FDWHJRU\
                                  $VVDXOW/LEHO 6ODQGHU               6RFLDO6HFXULW\
                                                                                                                                      PD\EHVHOHFWHGIRUWKLVFDWHJRU\RIFDVH
                                                                                   +,$ II 
                                  )HGHUDO(PSOR\HUV/LDELOLW\                                                                    DVVLJQPHQW
                                                                                   %ODFN/XQJ                                
                                  0DULQH
                                                                                   ',:&',::  J                                ,I$QWLWUXVWWKHQ$JRYHUQV 
                                  0DULQH3URGXFW/LDELOLW\
                                                                                   66,'7LWOH;9,                                
                                  0RWRU9HKLFOH                                                                                  
                                                                                   56,  J 
                                  0RWRU9HKLFOH3URGXFW/LDELOLW\                                                                
                                                                              2WKHU6WDWXWHV
                                  2WKHU3HUVRQDO,QMXU\
                                                                                   $JULFXOWXUDO$FWV
                                  0HGLFDO0DOSUDFWLFH
                                                                                   (QYLURQPHQWDO0DWWHUV
                                  3URGXFW/LDELOLW\
                                                                                   2WKHU6WDWXWRU\$FWLRQV ,I
                                  +HDOWK&DUH3KDUPDFHXWLFDO
                                                                                   $GPLQLVWUDWLYH$JHQF\LV
                                  3HUVRQDO,QMXU\3URGXFW/LDELOLW\
                                                                                   ,QYROYHG 
                                  $VEHVWRV3URGXFW/LDELOLW\
                                                                              
                                  

o      (General Civil (Other)25              o       )Pro Se General Civil
5HDO3URSHUW\                             %DQNUXSWF\                                     )RUIHLWXUH3HQDOW\                                  
     /DQG&RQGHPQDWLRQ                     $SSHDO86&                          'UXJ5HODWHG6HL]XUHRI                &RQVXPHU&UHGLW
     )RUHFORVXUH                           :LWKGUDZDO86&                      3URSHUW\86&                     &DEOH6DWHOOLWH79
     5HQW/HDVH (MHFWPHQW                                                              2WKHU                                      6HFXULWLHV&RPPRGLWLHV
     7RUWVWR/DQG                    3ULVRQHU3HWLWLRQV                                                                                 ([FKDQJH
     7RUW3URGXFW/LDELOLW\                'HDWK3HQDOW\                                                                             $UELWUDWLRQ
     $OO2WKHU5HDO3URSHUW\               0DQGDPXV 2WKHU                      2WKHU6WDWXWHV                                      $GPLQLVWUDWLYH3URFHGXUH
                                                &LYLO5LJKWV                               )DOVH&ODLPV$FW                           $FW5HYLHZRU$SSHDORI

3HUVRQDO3URSHUW\                              3ULVRQ&RQGLWLRQV                          6WDWH5HDSSRUWLRQPHQW                     $JHQF\'HFLVLRQ
     2WKHU)UDXG                           &LYLO'HWDLQHH±&RQGLWLRQV               %DQNV %DQNLQJ                            &RQVWLWXWLRQDOLW\RI6WDWH
     7UXWKLQ/HQGLQJ                      RI&RQILQHPHQW                          &RPPHUFH,&&                              6WDWXWHV
     2WKHU3HUVRQDO3URSHUW\                                                             5DWHVHWF                              2WKHU6WDWXWRU\$FWLRQV
     'DPDJH                        3URSHUW\5LJKWV                                     'HSRUWDWLRQ                                LIQRWDGPLQLVWUDWLYHDJHQF\
     3URSHUW\'DPDJH                      &RS\ULJKWV                                 1DWXUDOL]DWLRQ                            UHYLHZRU3ULYDF\$FW 
     3URGXFW/LDELOLW\                  3DWHQW                                     $SSOLFDWLRQ
                                                7UDGHPDUN                                  2WKHU,PPLJUDWLRQ
                                                                                               $FWLRQV
                                           )HGHUDO7D[6XLWV                                   5DFNHWHHU,QIOXHQFHG
                                                7D[HV 86SODLQWLIIRU
                                                                                                 &RUUXSW2UJDQL]DWLRQ
                                                GHIHQGDQW                          
                                                ,567KLUG3DUW\86&
                                Case 1:20-cv-02019 Document 1-1 Filed 07/23/20 Page 2 of 2
o     *Habeas Corpus/                       o      +Employment                            o   ,FOIA/Privacy Act                o        -Student Loan
      2255                                      Discrimination                                                                              
                                                                                                                                                   
      +DEHDV&RUSXV±*HQHUDO                    &LYLO5LJKWV±(PSOR\PHQW                 )UHHGRPRI,QIRUPDWLRQ$FW                5HFRYHU\RI'HIDXOWHG
      0RWLRQ9DFDWH6HQWHQFH                       FULWHULDUDFHJHQGHUVH[           2WKHU6WDWXWRU\$FWLRQV                  6WXGHQW/RDQ
      +DEHDV&RUSXV±$OLHQ                      QDWLRQDORULJLQ                        LI3ULYDF\$FW                         H[FOXGLQJYHWHUDQV 
      'HWDLQHH                                 GLVFULPLQDWLRQGLVDELOLW\DJH       
                                                       UHOLJLRQUHWDOLDWLRQ                   

                                                                                                      

                                                   ,ISURVHVHOHFWWKLVGHFN                    ,ISURVHVHOHFWWKLVGHFN 

o     .Labor/ERISA                           o      /Other Civil Rights                    o   0Contract                        o        1Three-Judge
           (non-employment)                                  (non-employment)                                                                       Court
                                                                                                     ,QVXUDQFH                                 
      )DLU/DERU6WDQGDUGV$FW                     9RWLQJ LIQRW9RWLQJ5LJKWV             0DULQH                                    &LYLO5LJKWV±9RWLQJ
      /DERU0JPW5HODWLRQV                        $FW                                    0LOOHU$FW                                 LI9RWLQJ5LJKWV$FW 
      /DERU5DLOZD\$FW                            +RXVLQJ$FFRPPRGDWLRQV                    1HJRWLDEOH,QVWUXPHQW                     
      )DPLO\DQG0HGLFDO                          2WKHU&LYLO5LJKWV                        5HFRYHU\RI2YHUSD\PHQW              
      /HDYH$FW                                 $PHULFDQVZ'LVDELOLWLHV±                (QIRUFHPHQWRI                      
      2WKHU/DERU/LWLJDWLRQ                      (PSOR\PHQW                            -XGJPHQW                               
      (PSO5HW,QF6HFXULW\$FW                 $PHULFDQVZ'LVDELOLWLHV±               5HFRYHU\RI2YHUSD\PHQW                  
                                                        2WKHU                                  RI9HWHUDQ¶V%HQHILWV                  
                                                        (GXFDWLRQ                                6WRFNKROGHU¶V6XLWV                       
                                                                                                      2WKHU&RQWUDFWV                          
                                                                                                       &RQWUDFW3URGXFW/LDELOLW\                
                                                                                                       )UDQFKLVH                                 
                                                                                                       


925,*,1
o      2ULJLQDO     o 5HPDQG o 5HPDQGHGIURP o 5HLQVWDWHGRU o 7UDQVIHUUHGIURP o 0XOWLGLVWULFW o $SSHDOWR
3URFHHGLQJ    IURP6WDWH    $SSHOODWH&RXUW      5HRSHQHG      DQRWKHUGLVWULFW   /LWLJDWLRQ       'LVWULFW-XGJH
                         &RXUW                                                              VSHFLI\                                      IURP0DJ-XGJH
                                                                                                                                                           


9,&$86(2)$&7,21 &,7(7+(86&,9,/67$787(81'(5:+,&+<28$5(),/,1*$1':5,7($%5,()67$7(0(172)&$86( 

IEEPA 50 U.S.C. § 1701, conspiracy statute 18 U.S.C. § 371, money laundering 18 U.S.C. § 1956(a)(2)(A), (h)
                                                                                                                               
9,,5(48(67(',1                             CHECK IF THIS IS A &/$66           '(0$1'                                   Check YES only if demanded in complaint
&203/$,17                             $&7,21 UNDER F.R.C.P. 23
                                                                                    -85<'(0$1'                   <(612
                                                                                                                                 
                                                                                                                                                                 ✘
                                                                                                          
9,,,5(/$7('&$6( 6 
,)$1<
                                               (See instruction)
                                                                                    <(6                    12    ✘            If yes, please complete related case form

                                                                                                      /s/ Zia M. Faruqui
            07/23/2020
'$7(BBBBBBBBBBBBBBBBBBBBBBBBB                   6,*1$785(2)$77251(<2)5(&25'BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB


                                                   ,16758&7,216)25&203/(7,1*&,9,/&29(56+((7-6
                                                                 $XWKRULW\IRU&LYLO&RYHU6KHHW

      The JS-44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and services of pleadings or other papers as required
by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the
Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint filed.
Listed below are tips for completing the civil cover sheet. These tips coincide with the Roman Numerals on the cover sheet.

            ,          COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF/DEFENDANT (b) County of residence: Use 11001 to indicate plaintiff if resident
                        of Washington, DC, 88888 if plaintiff is resident of United States but not Washington, DC, and 99999 if plaintiff is outside the United States.

            ,,,        CITIZENSHIP OF PRINCIPAL PARTIES: This section is completed only if diversity of citizenship was selected as the Basis of Jurisdiction
                        under Section II.

            ,9         CASE ASSIGNMENT AND NATURE OF SUIT: The assignment of a judge to your case will depend on the category you select that best
                        represents the primary cause of action found in your complaint. You may select only one category. You must also select one corresponding
                        nature of suit found under the category of the case.

            9,         CAUSE OF ACTION: Cite the U.S. Civil Statute under which you are filing and write a brief statement of the primary cause.

            9,,,       RELATED CASE(S), IF ANY: If you indicated that there is a related case, you must complete a related case form, which may be obtained from
                        the Clerk’s Office.

            Because of the need for accurate and complete information, you should endure the accuracy of the information provided prior to signing the form.
              Case 1:20-cv-02019 Document 1-2 Filed 07/23/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                    )
 UNITED STATES OF AMERICA,                          )
 U.S. Attorney’s Office                             )
 555 Fourth Street, NW                              )
 Washington, DC 20530,                              )
                                                    )
                  Plaintiff,                        )
                                                    )
        v.                                          )
                                                    )
 $1,827,242.65 OF FUNDS ASSOCIATED                  )
 WITH COMPANY 1,                                    )       Civil Action No. 20-cv-2019
                                                    )
 $88,731.00 OF FUNDS ASSOCIATED                     )
 WITH COMPANY 2,                                    )
                                                    )
             -- and --                              )
                                                    )
 $456,820.00 ASSOCIATED WITH                        )
 “COMPANY 3”                                        )
                                                    )
                  Defendants In Rem.                )
                                                    )


                               WARRANT FOR ARREST IN REM


TO: THE UNITED STATES MARSHAL=S SERVICE AND/OR ANY OTHER DULY
AUTHORIZED LAW ENFORCEMENT OFFICER:

        WHEREAS a Verified Complaint for Forfeiture In Rem has been filed in the United
States District Court for the District of Columbia, on the 26th day of November, 2018, alleging
that the above defendant properties are subject to seizure and forfeiture to the United States
pursuant to 18 U.S.C. ' 981(a)(1);




                                                1
           Case 1:20-cv-02019 Document 1-2 Filed 07/23/20 Page 2 of 2




        YOU ARE, THEREFORE, HEREBY COMMANDED to serve the defendant properties,
thus bringing, within the jurisdiction of the Court, said defendant properties, more fully
described as:

       $1,827,242.65 OF FUNDS ASSOCIATED WITH COMPANY 1,

       $88,731.00 OF FUNDS ASSOCIATED WITH COMPANY 2, and

       $456,820.00 ASSOCIATED WITH “COMPANY 3”.

       YOU ARE FURTHER COMMANDED, promptly after execution of this process, to file
the same in this Court with your return thereon, identifying the individuals upon whom copies
were served and the manner employed, unless, pursuant to Rule G(3)(c)(ii)(A) of the
Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, the
defendant properties are in the government's possession, custody, or control.

Dated: July 23, 2020


                                           ___________________________
                                           Clerk of the Court



                                    By:    ___________________________
                                           Deputy Clerk




                                              2
